Waterman, J.
The United Typewriter & Supplies Company was a concern located in Des Moines, and engaged in tbe sale of typewriting machines. Defendant was in its *370employ, under an oral contract, on a salary, his duty being to sell machines, which were shipped to him, as he directed, from Des Moines. He was to collect for machines so sold, and report such sales to, and make settlements with, the Des Moines office, in Polk county. This is the undisputed testimony. It further appears that defendant sold certain machines in counties other than Polk, collected the price, and, without reporting the same, converted the money to his own use. The case of State v. Hengen, 106 Iowa, 711 is on all fours with the one at bar, and this court there held that jurisdiction to try the defendant was in the county in which he had agreed to account to his employer. The question is quite fully discussed in that case, and many authorities are reviewed. We do not feel justified' in again examining the matter. That case is decisive of the one at bar. The trial court had juristietion, and the issue of fact should have been left to the jury. — Reversed.